Title: To George Washington from Major General John Sullivan, 30 July 1779
From: Sullivan, John
To: Washington, George


        
          Camp Wyoming [Pa.] July 30th 1779.
        
        Dear General, I have the honor to inform your Excellency, that I have at length surmounted every obstacle and shall commence my March tomorrow morning. I have taken the necessary precaution (by duplicates) to apprize Genl. Clinton of this circumstance a copy of which I do myself the honor to inclose you.
        Your Excellency will be pleased to direct Col. Paulding to begin his march at such time, as you may think proper. I have the honor to subscribe myself with great respect D’r Genl. Y’r Excellency’s Obe’d, & very hum. serv’t
        
          Jno. Sullivan.
        
      